DETAILED ACTION
1.	Claims 1-23 have been presented for examination.
	Claim 23 is newly presented.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive. 
	i)	The Examiner notes that this final rejection supersedes the final rejection dated 27 May 2021. The Examiner notes that newly added claim 23, added in the amendment filed 4/21/21, was unintentionally omitted due to a typographical error in the last office action. This office action addresses claim 23 and restarts the time period for response.
	ii)	In view of the terminal disclaimer approved on 7/27/21 the double patenting rejection has been WITHDRAWN. 
	iii)	Following Applicants amendments the previously presented 112 rejections have been WITHDRAWN.
	iv)	Applicants argue the previously presented 101 rejections. Applicants make no arguments with respect to the claimed limitations which correspond to abstract ideas. Applicants contend that the claim as a whole integrates these ideas into a practical application. Applicant’s contention that the ideas are integrated into a practical application since they allow for the specific application of “qualifying gas turbine components.” However the claims merely recite an additional element of a computer system which at best represents mere generic computer components. The claimed additional element: that a computer system is used to perform the above steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic computer system limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Specifically the mere determination if a formula results in a specific result, as claimed, does not actually integrate the invention into a practical application. The correlation between the claims and the application of “qualifying gas turbine components” MAINTAINED.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1 is directed to a statutory category as a machine and claim 12 is directed to a statutory category as a process. 
In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea. Specifically the claims are directed to an abstract idea in the form of mental processes and mathematical concepts. 
The steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system” nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “a computer system” language, the claim encompasses the user manually “receive a set of measured parameters for each gas turbine engine component in a plurality of substantially identical gas turbine engine components, and determine a variation model based on the set of measured parameters” which corresponds to mentally with a piece of paper organizing data values and developing a computation to compute those values in some way as well as mathematical concepts as the formulation of a computation, “simulated engine model being configured to determine a predicted operation of each gas turbine engine component in the plurality of substantially identical gas turbine engine components; a correlation system configured to correlate variations in the set of parameters for each of the gas turbine engine components in the 
Thus, the claim recites an abstract idea in the form of a mental process and mathematical concepts. 
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of a computer system which at best represents mere generic computer components. The claimed additional element: that a computer system is used to perform the above steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic computer system limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an 
	Therefore claim 1 is rejected and claim 12 follows similar analysis as claim 1 above except without the added computer system step.
	Claim 2 is directed to well-understood, routine, conventional activity of construction of the turbine, see instant application specification paragraph 3. This further applies to claim 13. 
	Claims 3-11 merely elaborate on the definition of the parameters of the calculations and the mathematical calculations themselves as noted above and would conform to mental processes and mathematical concepts as such. This further applies to claims 14-23.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Allowable Subject Matter
5.	Claims 1-23 are allowable over the prior art of record pending resolving all intervening issues such as the 101 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 

7. 	All Claims are rejected.		

8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Singh et al. U.S. Patent Publication No. 2017/0315537 which recites calibration of turbine machines.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney, can be reached at (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SAA



November 6, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128